Case 15-27492        Doc 47     Filed 02/11/19     Entered 02/11/19 16:49:27          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 27492
         Syreeta A Dorsey

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/12/2015.

         2) The plan was confirmed on 12/09/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/09/2015.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/15/2016.

         5) The case was Completed on 09/18/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-27492             Doc 47         Filed 02/11/19    Entered 02/11/19 16:49:27                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $14,600.00
           Less amount refunded to debtor                                $211.28

 NET RECEIPTS:                                                                                           $14,388.72


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $607.17
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,607.17

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP                  Unsecured      1,100.00       1,152.11         1,152.11          70.89       0.00
 Becket & Lee                            Unsecured         556.00        734.77           734.77          45.21       0.00
 Capital One Bank                        Unsecured         876.00        911.23           911.23          56.07       0.00
 Capital One Bank                        Unsecured         896.00        891.03           891.03          54.83       0.00
 Cerastes LLC                            Unsecured         793.00        793.87           793.87          48.85       0.00
 City of Chicago Department of Revenue   Unsecured         400.00        705.64           705.64          43.42       0.00
 COMENITY BANK/Ashstwrt                  Unsecured         282.00           NA               NA            0.00       0.00
 COMENITY CAPITAL/HSN                    Unsecured      1,413.00            NA               NA            0.00       0.00
 Consumer Portfolio Services             Unsecured            NA           0.00           905.90          55.74       0.00
 Consumer Portfolio Services             Secured        4,074.00       4,979.90         4,074.00      4,074.00     200.57
 CreditBox.com LLC                       Unsecured      1,500.00       2,867.50         2,867.50        176.44        0.00
 Department Of Education                 Unsecured     71,497.00     69,804.05        69,804.05       4,295.04        0.00
 Department Of Education                 Unsecured           0.00      2,856.77         2,856.77        175.78        0.00
 Discover Bank                           Unsecured      1,287.00       1,511.76         1,511.76          93.02       0.00
 Gettington.Com                          Unsecured         141.00           NA               NA            0.00       0.00
 GLA Collection CO INC                   Unsecured         102.00           NA               NA            0.00       0.00
 Ingalls Memorial Hospital               Unsecured           0.00      1,515.66         1,515.66          93.26       0.00
 Jefferson Capital Systems LLC           Unsecured         383.00        432.57           432.57          26.62       0.00
 Midland Funding LLC                     Unsecured         538.00        538.84           538.84          33.15       0.00
 Midland Funding LLC                     Unsecured         779.00        779.51           779.51          47.96       0.00
 MRSI                                    Unsecured         160.00           NA               NA            0.00       0.00
 Porania LLC                             Unsecured           0.00        800.00           800.00          49.22       0.00
 Portfolio Recovery Associates           Unsecured         463.00        463.20           463.20          28.50       0.00
 Quantum3 Group                          Unsecured         458.00        458.14           458.14          28.19       0.00
 Quantum3 Group                          Unsecured         826.00        844.10           844.10          51.94       0.00
 Quantum3 Group                          Unsecured         486.00        533.81           533.81          32.85       0.00
 TNB - Target                            Unsecured           0.00           NA               NA            0.00       0.00
 Village of Thornton                     Unsecured         500.00           NA               NA            0.00       0.00
 Webbank/Gettington                      Unsecured           0.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-27492        Doc 47      Filed 02/11/19     Entered 02/11/19 16:49:27             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $4,074.00          $4,074.00           $200.57
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $4,074.00          $4,074.00           $200.57

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $89,500.46          $5,506.98              $0.00


 Disbursements:

         Expenses of Administration                             $4,607.17
         Disbursements to Creditors                             $9,781.55

 TOTAL DISBURSEMENTS :                                                                     $14,388.72


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
